DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 8, 2022, has been entered.

Acknowledgments
In the reply, filed on August 8, 2022, Applicant amended claims 1, 4, 9, and 11.
Applicant cancelled claim 2.
In the final rejection of April 7, 2022, Examiner objected to claim 11. Applicant amended claim 11. Objection is withdrawn.
Examiner rejected claims 1-12 on the ground of nonstatutory double patenting as being unpatentable over claim 20 of U.S. Patent No. 10,279,123. Applicant argued: Applicant respectfully requests the instant rejection be held in abeyance until final disposition of the claims (Remarks of July 7, 2022, page 5). Rejection is maintained.
Currently, claims 1 and 3-12 are under examination.
Claim Objections
Claims 1 and 3 are objected to because of the following informalities:  
	In regards to claim 1, line 8, “the proximal end” should be changed to “the proximal end of the vial”.
	In regards to claim 1, lines 15-16, “the application” should be changed to “application”.
	In regards  to claim 3, lines 2-3, “movement of the plunger rod relative to the vial” should be changed to “the sliding of the plunger rod within the vial”.
	Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 3-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 20 of U.S. Patent No. 10,279,123. 
	Although the claims at issue are not identical, they are not patentably distinct from each other because both the application claims and the patent claim at least recite a container, a housing, a vial, an injection member, a plunger, a biasing member, at least one resistance feature, and a plunger rod.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 4 and 9-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Marshall (WO 03/097133).
	In regards to claim 1, Marshall teaches a container (Figures 1-5) for delivering a medicament to a target location, comprising:
a housing (barrel [1]) comprising a proximal end and a distal end 
a vial (capsule [18]) comprising a proximal end and a distal end, the vial configured to contain the medicament, said vial configured to move relative to the housing 
an injection member (needle [22]) associated with the distal end of the vial, such that the medicament delivered from the vial passes through the injection member to the target location 
a plunger (piston [28]) slidable within the vial from the proximal end to the distal end of the vial to dispel the medicament from the vial 
a biasing member (spring [19]) disposed within the housing
at least one resistance feature (wedges [30]) associated with the container, the at least one resistance feature comprising at least one flexible tab [30]
a plunger rod (cap [3] connected to drive member [8] connected to plunger [26]) extending into the housing, said plunger rod comprising a proximal end (of cap [3]) positioned external to the housing, and a distal end (Figures 1-5)
wherein the at least one flexible tab is associated with the plunger rod, wherein upon the application of a force to the plunger rod, the at least one flexible tab presses against the vial, moving the vial toward the distal end of the housing and delivering the injection member (Figures 1-2), and thereafter, upon reaching a threshold resistance force, the at least one flexible tab flexes inward, allowing the plunger rod to slide within the vial to deliver the medicament (Figures 2-3), such that delivery of the injection member occurs prior to delivery of the medicament (Figures 1-2), and wherein following the delivery of the medicament, release of the force to the plunger rod causes release of the biasing member, such that the injection member and the vial are retracted into the housing (Figures 3-4)
In regards to claim 3, Marshall teaches a gap disposed between the plunger and the distal end of the plunger rod prior to movement of the plunger rod relative to the vial to deliver the medicament (Figure 1).  
In regards to claim 4, Marshall teaches one or more plunger adaptors (piston [31]) disposed between the at least one flexible tab and the proximal end of the vial.
	In regards to claim 9, Marshall teaches a method (Figures 1-4) of injecting a medicament into a subject, comprising: 
obtaining the container of claim 1 (Figure 1) 
applying a distal end of said container to a target location on the subject (page 5, lines 21-22)
applying a force to the proximal end of the plunger rod to depress the plunger rod and compress the biasing member, said at least one flexible tab contacts the vial, moving the vial distally relative to the housing to eject the injection member before the threshold resistance force is reached (Figures 1-2), upon reaching the threshold resistance force, the at least one flexible tab flexes inward allowing the plunger rod to slide within the vial to deliver the medicament (Figures 2-3)
	In regards to claim 10, Marshall teaches releasing the plunger rod to allow retraction of the injection member, wherein upon retraction, the injection member is locked within the housing (Figures 3-4).  
	In regards to claim 11, Marshall teaches wherein the container further comprises a safety cap (cap [2]) at the distal end of the housing at the obtaining step, the method further comprising removing the safety cap prior to applying the distal end of said container to the target location on the subject (page 5, lines 18-22).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Marshall, as applied to claim 1 above, and further in view of Hoste et al (US 2004/0236284).
	In regards to claim 5, Marshall teaches a cap [2]; however, Marshall does not teach that the housing further comprises a cap locking tab at the distal end of the housing. Hoste et al teaches a container (Figures 1-8) wherein a housing (base [42]) comprises a cap locking tab (one of ribs [59]) at the distal end of the housing (Figure 2). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the housing, of the container of Marshall, to comprise a cap locking tab at the distal end of the housing, as taught by Hoste et al, as such will allow for snap locking the cap onto the housing such that the cap locking tab inserts within a groove of the cap (paragraph [0038]). 

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Marshall, as applied to claim 1 above, and further in view of Haak (US 5,263,934).
	In regards to claim 6, Marshall is silent about whether the plunger rod comprises a triangular body comprising a first surface, a second surface, and a third surface. Haak teaches a container (Figures 3A-3D) wherein a plunger rod (piston rod [10]) comprises a triangular body comprising a first surface, a second surface, and a third surface (Figure 3D). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the plunger rod, of the container of Marshall, to comprise a triangular body comprising a first surface, a second surface, and a third surface, as taught by Haak, as such will allow for guiding the plunger and the injection member non-rotatably in the housing (column 4, lines 29-33).

Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Marshall and Haak, as applied to claim 6 above, and further in view of Plumptre (US 2012/0046613).
	In regards to claim 7, in the modified container of Marshall and Haak, Marshall is silent about a visual indicator on at least one of the first surface, the second surface or the third surface of the plunger rod. Plumptre teaches a container (Figures 1-4) comprising a visual indicator (surface [32]) on a first surface of a plunger rod (piston rod [26]). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the modified container, of Marshall and Haak, with a visual indicator on the first surface of the plunger rod, as taught by Plumptre, as such will provide dosage information during operation of the container (Abstract).
	In regards to claim 8, in the modified container of Marshall, Haak, and Plumptre, Marshall is silent about a visual indicator. Plumptre teaches that the visual indicator provides a status of use (filling status) of the container to a user of the container (paragraph [0011]). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the visual indicator, of the modified container of Marshall, Haak, and Plumptre, to provide a status of use of the container to a user of the container, as taught by Plumptre, as such will allow a user to quickly gain dosage information regarding the container during operation of the container (paragraph [0011]).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Marshall, as applied to claim 11 above, and further in view of Harmon (US 5,057,087).
	In regards to claim 12, Marshall is silent about attaching the safety cap subsequent to the releasing step, whereby the safety cap is permanently locked. Harmon teaches a method (Figures 2-4) comprising attaching a safety cap (sleeve cap [50]) subsequent to a releasing step, whereby the safety cap is permanently locked (column 3, lines 48-51). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the method, of Marshall, with attaching the safety cap subsequent to the releasing step, whereby the safety cap is permanently locked, as taught by Harmon, as such will insure against accidental pricking by a used, contaminated injection member and will prevent the escape of contaminants from a used injection member (column 1, lines 7-10).

Response to Arguments
Applicant's arguments filed July 7, 2022, and August 8, 2022, have been fully considered but they are not persuasive:
	In regards to the claims, Applicant argued: In view of at least the foregoing amendments and remarks made in Applicant's July 7, 2022 response (which are incorporated herein by reference), Applicant respectfully requests withdrawal of the pending rejections and objections, and allowance of the pending claims (Remarks of August 8, 2022, page 5): Marshall does not teach a resistance feature that presses against the vial to move the vial distally to deliver the injection member from the device. As you can see in FIG. 2 of Marshall represented below, the wedges 30 of Marshall are not even in contact with the vial 18, but the injection member 22 is already extending from the distal end of the device. Therefore, it is not the wedges 30 of Marshall pressing against the vial 18 to move the vial distally to eject the injection member… Marshall, in contrast to the claimed embodiments, includes an injection device with a barrel and a spring loaded drive member that springs forward within the barrel (p. 3, lines 7-10). It is the spring 14 in Marshall that drives movement of the drive member 8 by extension of the spring 14, the drive member 8 is moved in a distal direction, forcing the plunger 26 distally, which moves the capsule 18, compressing spring 19 to eject the needle 22 as shown in FIGS. 1-2 of Marshall. The "resistance feature" (wedges 30) of Marshall do not contact the vial and have no impact on movement of the vial in a distal direction relative to the housing to eject the injection member. As clearly seen in the comparison images above, the injection member 22 of Marshall is already ejected from the Marshall device prior to the wedges 30 contacting any portion of the Marshall structure. Consequently, both the structure and the function of the components of the claimed device, including the resistance feature (flexible tabs) and their function differ substantially from that provided in the Marshall device (Remarks of July 7, 2022, pages 6-7). Examiner disagrees. Marshall teaches the at least one resistance feature comprising at least one flexible tab [30], the at least one flexible tab presses against the vial [18], moving the vial toward the distal end of the housing [1] and delivering the injection member [22] (Figures 1-2). The at least one flexible tab [30] (of the plunger rod [3][8][26]) indirectly presses against the vial [18], via the middle portion of rod part [27A] between the at least one flexible tab [30] and piston [31], piston [31], and the proximal portion of rod part [27B] therebetween the at least one flexible tab and the vial, to move the vial toward the distal end of the housing [1] and deliver the injection member [22] (Figures 1-2). As the plunger rod [3][8][26] moves the vial [18] distally and delivers the injection member [22] (Figures 1-2), it is also understood that the at least one flexible tab [30], being a component of the plunger rod [3][8][26], also moves the vial distally and delivers the injection member (Figures 1-2).
	In regards to the claims, Applicant argued: Additionally, claim 9 requires the device of claim 1, which as argued above differs significantly from the Marshall device. Claim 9 has been amended herein to include similar features, and to highlight the operational differences in the method of use. Consequently, as argued above with respect to claim 1, Marshall also fails to teach or suggest the elements of claim 9 for the same reasons. In Marshall, no flexible tabs contact the vial to move the vial distally relative to the housing to eject the injection member before a threshold resistance force is reached, upon reaching the threshold resistance force the flexible tabs flex inward allowing the plunger rod to slide within the vial and deliver the medicament. Instead, in Marshall, a spring 14 housed within the device expands to drive movement of the drive member 8, the drive member 8 is moved in a distal direction, forcing the plunger 26 distally, which moves the capsule 18, compressing another spring 19 delivering the needle 22. Movement of the vial to eject the injection member does not occur by contact between a resistance feature (flexible tabs) and the vial. As highlighted herein, the device and method (the structure and resulting operation) of the Marshall device differs substantially from that of the claimed device. The aforementioned structural distinctions between the device of claim 1 and the Marshall device alone renders the claim 1 device new, novel, and not anticipated by Marshall, and the described operational features stemming from the structural differences of the respective devices that differ as a result. Consequently, Applicant respectfully asserts that Marshall does not teach each and every element of claims 1-4 and 9-11 as required for a rejection under 35 USC 102 and respectfully requests withdrawal of the 102 rejection and allowance of these claims (Remarks of July 7, 2022, pages 7-8). Examiner disagrees. Marshall teaches said at least one flexible tab [30] contacts the vial [18], moving the vial distally relative to the housing [1] to eject the injection member [22] before the threshold resistance force is reached (Figures 1-2), upon reaching the threshold resistance force, the at least one flexible tab flexes inward allowing the plunger rod [26] (of the plunger rod [3][8][26]) to slide within the vial to deliver the medicament (Figures 2-3). The at least one flexible tab [30] (of the plunger rod [3][8][26]) indirectly contacts the vial [18], via the middle portion of rod part [27A] between the at least one flexible tab [30] and piston [31], piston [31], and the proximal portion of rod part [27B] therebetween the at least one flexible tab and the vial, to move the vial distally relative to the housing [1] to eject the injection member [22] before the threshold resistance force is reached (Figures 1-2). As the plunger rod [3][8][26] moves the vial [18] distally relative to the housing [1] to eject the injection member [22] (Figures 1-2), it is also understood that the at least one flexible tab [30], being a component of the plunger rod [3][8][26], also moves the vial distally relative to the housing to eject the injection member (Figures 1-2).
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEFALI D PATEL whose telephone number is (571)270-3645. The examiner can normally be reached Monday-Friday 8:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin C Sirmons can be reached on (571) 272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHEFALI D PATEL/Primary Examiner, Art Unit 3783